744 F. Supp. 2d 1379 (2010)
IN RE: McNEIL CONSUMER HEALTHCARE, ET AL., MARKETING AND SALES PRACTICES LITIGATION.
MDL No. 2190.
United States Judicial Panel on Multidistrict Litigation.
October 8, 2010.
Before ROBERT L. MILLER, JR., Acting Chairman, JOHN G. HEYBURN II, Chairman[*], KATHRYN H. VRATIL, DAVID R. HANSEN, W. ROYAL FURGESON, JR., FRANK C. DAMRELL, JR., and BARBARA S. JONES, Judges of the Panel.

TRANSFER ORDER
ROBERT L. MILLER, JR., Acting Chairman.
Before the entire Panel[*]: Plaintiffs have filed two motions for centralization, pursuant to 28 U.S.C. § 1407, of a total of eight actions, as listed on Schedule A. Plaintiffs in six Northern District of Illinois actions seek centralization in the Eastern District of Pennsylvania.[1] Plaintiff *1380 in the Central District of California action seeks centralization in the Central District of California. Defendants McNeil Consumer Healthcare (McNeil) and Johnson & Johnson support centralization in the Eastern District of Pennsylvania, as does plaintiff in the Eastern District of Pennsylvania action.
Plaintiffs' motions encompass six actions pending in the Northern District of Illinois, and an action each pending in the Central District of California and the Eastern District of Pennsylvania.
On the basis of the papers filed and hearing session held, we find that these eight actions involve common questions of fact, and that centralization under Section 1407 in the Eastern District of Pennsylvania will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. All actions involve common factual questions arising from the voluntary recall of certain over-the-counter medicines[2] for children and infants that were manufactured at McNeil's Fort Washington, Pennsylvania, facility, as detailed in a May 2010 report issued by the Food and Drug Administration (FDA). Plaintiffs allege, inter alia, that the conditions observed by the FDA ultimately resulted in improper dosages of the subject products being administered to children. Plaintiffs further contend that they were induced to pay millions of dollars for the defective medicines when safer and cheaper alternatives were otherwise available. Centralization under Section 1407 will eliminate duplicative discovery; prevent inconsistent pretrial rulings, including with respect to class certification; and conserve the resources of the parties, their counsel, and the judiciary.
The Eastern District of Pennsylvania, where the first-filed action is pending, stands out as the most appropriate transferee forum. This district enjoys the support of nearly all of the parties to this litigation. Relevant documents and witnesses are likely found in or near this district, inasmuch as Johnson & Johnson is headquartered in New Jersey and the McNeil facility at issue is located in Fort Washington, Pennsylvania. Plaintiff in the California action asserts that, because McNeil's Fort Washington facility was recently overhauled, the Eastern District of Pennsylvania is no longer a significant discovery source. While the extent of discovery found in this district may have indeed changed, this district remains a more significant discovery source than the other proffered transferee district.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on Schedule A and pending outside the Eastern District of Pennsylvania are transferred to the Eastern District of Pennsylvania and, with the consent of that court, assigned to the Honorable Mary A. McLaughlin for coordinated or consolidated pretrial proceedings with the action listed on Schedule A and pending in that district.

SCHEDULE A

MDL No. 2190  IN RE: MCNEIL CONSUMER HEALTHCARE, ET AL., MARKETING AND SALES PRACTICES LITIGATION.

Central District of California

Dana Rivera v. Johnson & Johnson, et al., C.A. No. 2:10-5216


*1381 Northern District of Illinois


John Smith v. McNeil Consumer Healthcare, et al., C.A. No. 1:10-3198 Wayne Burrell v. McNeil Consumer Healthcare, et al., C.A. No. 1:10-4252 Jennifer DeGroot v. McNeil Consumer Healthcare, et al., C.A. No. 1:10-4253 Justin Michaud v. McNeil Consumer Healthcare, et al., C.A. No. 1:10-4254 Landy Nguyen v. McNeil Consumer Healthcare, et al., C.A. No. 1:10-4255 Emile Roberson, et al. v. McNeil Consumer Healthcare, et al., C.A. No. 1:10-4256

Eastern District of Pennsylvania

Barbara Haviland, et al. v. McNeil Consumer Healthcare, et al., C.A. No. 2:10-2195
NOTES
[*]  Judge Heyburn did not participate in the decision of this matter.
[1]  Plaintiffs initially sought centralization in the Northern District of Illinois but later changed their preferred transferee forum to the Eastern District of Pennsylvania.
[2]  Tylenol Infant Drops, Children's Tylenol Suspensions, Children's Tylenol Plus Suspensions, Motrin Infants' Drops, Children's Motrin Suspensions, Children's Motrin Cold Suspensions, Children's Zyrtec and Children's Benadryl.